Exhibit 10.2

WINDSTREAM CORPORATION

2006 EQUITY INCENTIVE PLAN

PERFORMANCE-BASED RESTRICTED SHARES AGREEMENT

[2010 DESIGNATED EXECUTIVES]

Summary of Restricted Share Grant

Windstream Corporation, a Delaware corporation (the “Company”), grants to the
Grantee named below, in accordance with the terms of the Windstream Corporation
2006 Equity Incentive Plan (the “Plan”) and this Restricted Shares Agreement
(the “Agreement”), the following number of Restricted Shares, on the Date of
Grant set forth below:

 

Name of Grantee:   

 

      Number of Restricted Shares:   

 

      Date of Grant:    February 16, 2010      

Terms of Agreement

1. Grant of Restricted Shares. Subject to and upon the terms, conditions, and
restrictions set forth in this Agreement and in the Plan, the Company hereby
grants to the Grantee as of the Date of Grant, the total number of Restricted
Shares (the “Restricted Shares”) set forth above. The Restricted Shares shall be
fully paid and nonassessable.

2. Vesting of Restricted Shares.

(a) The Restricted Shares shall become vested and nonforfeitable (“Vested”) if
the Grantee shall have remained in the continuous employ of the Company or a
Subsidiary through the vesting dates set forth below with respect to the
percentage of Restricted Shares set forth next to such date, provided that the
Committee certifies in writing as of such date that the performance measure set
forth in Section 2(d) (the “Performance Measure”) for the applicable performance
period specified below (each a “Performance Period”) has been satisfied in full:

 

Vesting Date

 

Applicable

Performance Period

 

Percentage of Restricted Shares

Vesting on such Vesting Date

February 15, 2011   2010 Fiscal Year    1/3 February 15, 2012   2011 Fiscal Year
   1/3 February 15, 2013   2012 Fiscal Year    1/3

(b) Notwithstanding the provisions of Section 2(a), all of the Restricted Shares
covered by this Agreement (and not previously forfeited under Section 3) shall
immediately become Vested (without regard to whether the Performance Measures
have been satisfied) if, during the vesting period, the Grantee (i) dies or
becomes permanently disabled (as determined by the Committee) while in the
employ of the Company or a Subsidiary, or (ii) the Grantee’s employment with the
Company and its Subsidiaries is terminated without Cause (as defined in
Section 20), or the Grantee terminates his employment with the Company or a
Subsidiary for Good Reason (as defined in Section 20), in each case within the
two year period immediately following a Change in Control.



--------------------------------------------------------------------------------

(c) Notwithstanding anything contained in this Agreement to the contrary, the
Committee may, in its sole discretion, accelerate the time at which the
Restricted Shares become vested and nonforfeitable on such terms and conditions
as it deems appropriate, except to the extent that such action would result in
the loss of the otherwise available exemption of the Restricted Shares under
Section 162(m) of the Code.

(d) For purposes of this Agreement, the specified Performance Measure for the
Performance Period for the fiscal year ending December 31, 2010 shall be based
on the Company’s operating income before depreciation and amortization (“OIBDA”)
and shall be satisfied if the Company’s OIBDA for such period is equal to or
greater than $1,615 million. With respect to each of the Performance Periods
beginning January 1, 2010 and January 1, 2011, the Committee shall establish in
writing and communicate to the Grantee the applicable Performance Measure and
target for each Performance Period not later than 90 days following the
beginning of the applicable Performance Period. OIBDA shall be calculated as
operating income, plus depreciation and amortization expense, all of which shall
be determined in accordance with generally accepted accounting principles.
However, the calculation of OIBDA shall exclude items of gain, income, loss or
expense that are determined to be (i) extraordinary or unusual in nature or
infrequent in occurrence, (ii) adjustments as necessary to take into
consideration results of operations from acquired or disposed properties such
that OIBDA performance is determined on a pro forma basis, consistent with the
Company’s quarterly external earnings releases, (iii) related to a change in
accounting principle, or (iv) non-cash expense related to a pension or equity
compensation awards.

3. Forfeiture of Shares. The Restricted Shares that have not yet Vested pursuant
to Section 2 (including without limitation any cash dividends or distributions
and any non-cash proceeds related to the Restricted Shares for which the record
date occurs on or after the date of forfeiture), as well as any dividends or
distributions that have been accumulated pursuant to Section 5, shall be
forfeited automatically without further action or notice (i) in the event that
the Performance Measures for a Performance Period have not been achieved, but
only with respect to the percentage of Restricted Shares set forth opposite such
Performance Period in Section 2(a) and any accumulated dividends or
distributions on such Restricted Shares, and (ii) in the event the Grantee
ceases to be employed by the Company or a Subsidiary other than as provided in
Section 2(b). In the event of a forfeiture of the Restricted Shares, the stock
book entry account representing the Restricted Shares covered by this Agreement
shall be cancelled and all Restricted Shares shall be returned to the Company.

4. Transferability. The Restricted Shares may not be sold, exchanged, assigned,
transferred, pledged, encumbered or otherwise disposed of by the Grantee, except
to the Company, until the Restricted Shares have become nonforfeitable as
provided in Section 2. Any purported transfer or encumbrance in violation of the
provisions of this Section 4 shall be void, and the other party to any such
purported transaction shall not obtain any rights to or interest in such
Restricted Shares. The Committee, in its sole discretion, when and as is
permitted by the Plan, may waive the restrictions on transferability with
respect to all or a portion of the Restricted Shares, provided that any
permitted transferee (other than the Company) shall remain subject to all the
terms and conditions applicable to the Restricted Shares prior to such transfer.

 

2



--------------------------------------------------------------------------------

5. Dividend, Voting and Other Rights. Except as otherwise provided herein, from
and after the Date of Grant, the Grantee shall have all of the rights of a
stockholder with respect to the Restricted Shares, including the right to vote
the Restricted Shares. Notwithstanding the foregoing, the payment of dividends
or distributions on the Restricted Shares shall be subject to the following
rules:

(a) Cash Dividends. Any cash dividends or distributions paid with respect to
Restricted Shares that have not yet Vested will be subject to the same
restrictions on transferability and the possibility of forfeiture to the Company
as the Restricted Shares to which the cash dividends or distributions relate. To
facilitate the enforcement of this provision, any such cash dividends or
distributions paid with respect to unvested Restricted Shares will be held by
the Company or its agent designated for the purpose until such time as the
Restricted Shares to which the cash dividends or distributions relate become
Vested or are forfeited. If such Restricted Shares become Vested, the cash
dividends or distributions with respect thereto will be paid or transferred to
the Grantee (without interest) promptly (but no later than 30 calendar days)
after the date that the Restricted Shares become Vested; provided, however, that
if any such Restricted Shares become Vested as a result of the Grantee’s
termination of employment or disability or the exercise of the Committee’s
discretion pursuant to Section 2(c), any cash dividends or distributions with
respect to those Restricted Shares that have been accumulated pursuant to this
Section 5 shall be paid within 30 calendar days after the earlier of (i) the
date of the Grantee’s “separation from service” (or, if the Grantee is a
“specified employee” at that time, the date that is six months after the
Grantee’s separation from service), or (ii) the applicable vesting date for
those Restricted Shares specified in Section 2(a). The date of the Grantee’s
“separation from service” and whether the Grantee is a “specified employee”
shall be determined in accordance with Section 409A of the Code and the
Company’s policies with regard thereto. If such Restricted Shares are forfeited,
all of the Grantee’s right, title and interest in and to such cash dividends or
distributions with respect thereto will automatically be transferred to the
Company. The Grantee agrees to take any and all other actions (including without
limitation executing, delivering, performing and filing such other agreements,
instruments and documents) as the Company may deem necessary or appropriate to
carry out and give effect to this Section 5(a). The obligations of the Company
under this Section 5(a) will be merely that of an unfunded and unsecured promise
of the Company to deliver cash in the future, subject to the terms and
conditions herein, and the rights of the Grantee will be no greater than that of
an unsecured general creditor. Any cash dividends or distributions paid to the
Grantee pursuant to this Section 5(a) shall be reported on the Grantee’s annual
wage and tax statement (Form W-2) as compensation and shall be subject to all
applicable tax withholdings as provided in Section 10.

(b) In-Kind Distributions. Any additional Common Shares or other securities that
the Grantee may become entitled to receive pursuant to a stock dividend, stock
split, combination of shares, recapitalization, merger, consolidation,
separation or reorganization or any other change in the capital structure of the
Company shall be considered Restricted Shares and shall be subject to the same
restrictions as the Restricted Shares covered by this Agreement.

 

3



--------------------------------------------------------------------------------

6. Custody of Restricted Shares; Stock Power. Until the Restricted Shares have
become Vested as provided in Section 2, the Restricted Shares shall be issued in
book-entry only form and shall not be represented by a certificate. The
restrictions set forth in this Agreement shall be reflected on the stock
transfer records maintained by or on behalf of the Company. By execution of this
Agreement and effective until the Restricted Shares have become Vested as
provided in Section 2, the Grantee hereby irrevocably constitute and appoint
Jeffery R. Gardner, Anthony W. Thomas, or John P. Fletcher, or any of them,
attorneys-in-fact to transfer the Restricted Shares on the stock transfer
records of the Company with full power of substitution. The Grantee agrees to
take any and all other actions (including without limitation executing,
delivering, performing and filing such other agreements, instruments and
documents) as the Company may deem necessary or appropriate to carry out and
give effect to the provisions of this Agreement.

7. Continuous Employment. For purposes of this Agreement, the continuous
employment of the Grantee with the Company and its Subsidiaries shall not be
deemed to have been interrupted, and the Grantee shall not be deemed to have
ceased to be an employee of the Company and its Subsidiaries, by reason of the
transfer of his employment among the Company and its Subsidiaries or a leave of
absence approved by the Committee.

8. No Employment Contract; Disclaimer. Nothing contained in this Agreement shall
confer upon the Grantee any right with respect to continuance of employment by
the Company and its Subsidiaries, nor limit or affect in any manner the right of
the Company and its Subsidiaries to terminate the employment or adjust the
compensation of the Grantee, in each case with or without cause. By acceptance
of this Agreement, the Grantee acknowledges and agrees that neither this
Agreement nor any other agreement awarded prior to the date hereof under any
equity compensation plan of the Company or its subsidiaries has created or shall
create, or be deemed or construed to create or have created, (i) a contractual,
equitable, or other right to receive future grants of equity awards, or other
benefits in lieu of equity awards, or (ii) a fiduciary duty or other comparable
duty of trust or confidence owed to the Grantee (or any successor, assign,
affiliate or family member of the Grantee) by the Company and its affiliates and
their respective officers, directors, employees, agents or contractors.

9. Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or a Subsidiary.

 

4



--------------------------------------------------------------------------------

10. Taxes and Withholding. The Grantee is responsible for any federal, state,
local or other taxes with respect to the Restricted Shares (including the grant,
the vesting, the receipt of Common Shares, the sale of Common Shares and the
receipt of dividends or distributions, if any). The Company does not guarantee
any particular tax treatment or results in connection with the grant or vesting
of the Restricted Shares or the payment of dividends or distributions. If the
Company or any Subsidiary is required to withhold any federal, state, local or
other taxes in connection with the delivery or vesting of the Restricted Shares,
the Grantee shall pay the tax or make provisions that are satisfactory to the
Company or such Subsidiary for the payment thereof. The Grantee may elect to
satisfy all or any portion of any such withholding obligation by surrendering to
the Company or such Subsidiary a portion of the Common Shares that become Vested
hereunder, and the Common Shares so surrendered by the Grantee shall be credited
against any such withholding obligation at the Market Value per Share of such
Common Shares on the date of such surrender.

11. Section 83(b) Election Prohibited. As a condition to receiving this award,
the Grantee acknowledges and agrees that he or she shall not file an election
under Section 83(b) of the Code with respect to all or any portion of the
Restricted Shares.

12. Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws and listing requirements
of the New York Stock Exchange or any national securities exchange with respect
to the Restricted Shares; provided, however, notwithstanding any other provision
of this Agreement, the Restricted Shares shall not be delivered or become Vested
if the delivery or vesting thereof would result in a violation of any such law
or listing requirement.

13. Amendments. Subject to the terms of the Plan, the Committee may modify this
Agreement upon written notice to the Grantee. Any amendment to the Plan shall be
deemed to be an amendment to this Agreement to the extent that the amendment is
applicable hereto. Notwithstanding the foregoing, no amendment of the Plan or
this Agreement shall adversely affect the rights of the Grantee under this
Agreement without the Grantee’s consent.

14. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

15. Claw-Back Policy. Notwithstanding any provision contained herein to the
contrary, this Agreement, and any Restricted Shares that the Grantee may receive
pursuant to this Agreement, are subject to the Windstream Corporation Claw-Back
Policy that was adopted in November 2009, as it may be amended from time to time
(the “Policy”) and the Claw-Back Policy Acknowledgement and Agreement that the
Grantee signed in accordance with the Policy (the “Claw-Back Agreement”).

 

5



--------------------------------------------------------------------------------

16. Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. This Agreement, the Policy, the Claw-Back Agreement and the Plan
contain the entire agreement and understanding of the parties with respect to
the subject matter contained in this Agreement, and supersede all prior written
or oral communications, representations and negotiations in respect thereto. In
the event of any inconsistency between the provisions of this Agreement and the
Plan, the Plan shall govern. Capitalized terms used herein without definition
shall have the meanings assigned to them in the Plan. The Compensation Committee
of the Board acting pursuant to the Plan, as constituted from time to time,
shall, except as expressly provided otherwise herein, have the right to
determine any questions which arise in connection with the grant of the
Restricted Shares.

17. Successors and Assigns. Without limiting Section 4, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the successors,
administrators, heirs, legal representatives and assigns of the Grantee, and the
successors and assigns of the Company.

18. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Delaware, without giving
effect to the principles of conflict of laws thereof.

19. Electronic Delivery. The Grantee hereby consents and agrees to electronic
delivery of any documents that the Company may elect to deliver (including, but
not limited to, prospectuses, prospectus supplements, grant or award
notifications and agreements, account statements, annual and quarterly reports,
and all other forms of communications) in connection with this and any other
award made or offered under the Plan. The Grantee understands that, unless
earlier revoked by the Grantee by giving written notice to the Secretary of the
Company, this consent shall be effective for the duration of the Agreement. The
Grantee also understands that he or she shall have the right at any time to
request that the Company deliver written copies of any and all materials
referred to above at no charge. The Grantee hereby consents to any and all
procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that the
Company may elect to deliver, and agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual
signature. The Grantee consents and agrees that any such procedures and delivery
may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.

20. Definitions. Where used herein, the terms “Cause” and “Good Reason” shall
have the meanings given to such terms in the employment agreement or change in
control agreement in effect for the Grantee immediately prior to his termination
of employment, or if none is in effect at that time, such terms shall be defined
as follows:

(a) “Cause” shall mean the occurrence of any one of the following: (i) the
willful failure by the Grantee substantially to perform the Grantee’s duties
with the Company or a Subsidiary, other than any failure resulting from the
Grantee’s incapacity due to physical or mental illness, that continues for at
least 30 days after the Board delivers to the Grantee a written demand for
performance that identifies specifically and in detail the manner in which the
Board believes that the Grantee willfully has failed substantially to perform
the Grantee’s duties or (ii) the willful engaging by the Grantee in misconduct
that is demonstrably and materially injurious to the Company or any Subsidiary,
monetarily or otherwise. For purposes of this definition, no act, or failure to
act, on the Grantee’s part shall be deemed “willful” unless done, or omitted to
be done, by the Grantee not in good faith and without reasonable belief that the
Grantee’s act, or failure to act, was in the best interest of the Company and
its Subsidiaries.

 

6



--------------------------------------------------------------------------------

(b) “Good Reason” shall mean the occurrence, without the Grantee’s express
written consent, of any one of the following: (i) the assignment to the Grantee
of any duties inconsistent with the Grantee’s status as an executive officer of
the Company or of a Subsidiary or a substantial adverse alteration in the nature
or status of the Grantee’s responsibilities from those in effect immediately
prior to the Change in Control; (ii) a reduction by the Company in the Grantee’s
annual base salary to any amount less than the Grantee’s annual base salary as
in effect immediately prior to the Change in Control; (iii) the relocation of
the principal executive offices of the Company or of a Subsidiary, as the case
may be, to a location more than 35 miles from the location of such offices
immediately prior to the Change in Control or the Company’s requiring the
Grantee to be based anywhere other than the principal executive offices of the
Company or of a Subsidiary as the case may be, except for required business
travel to an extent substantially consistent with the Grantee’s business travel
obligations immediately prior to the Change in Control; (iv) the failure by the
Company to pay to the Grantee any portion of the Grantee’s current compensation,
or to pay to the Grantee any deferred compensation under any deferred
compensation program of the Company, within five days after the date the
compensation is due or to pay or reimburse the Grantee for any expenses incurred
by him for required business travel; (v) the failure by the Company to continue
in effect any compensation plan in which the Grantee participates immediately
prior to the Change in Control that is material to the Grantee’s total
compensation, including but not limited to, stock option, restricted stock,
stock appreciation right, incentive compensation, bonus, and other plans, unless
an equitable alternative arrangement embodied in an ongoing substitute or
alternative plan has been made, or the failure by the Company to continue the
Grantee’s participation therein (or in a substitute or alternative plan) on a
basis not materially less favorable, both in terms of the amount of compensation
provided and the level of the Grantee’s participation relative to other
participants, than existed immediately prior to the Change in Control; or
(vi) the failure by the Company to continue to provide the Grantee with benefits
substantially similar to those enjoyed by the Grantee under any of the Company’s
pension, profit-sharing, life insurance, medical, health and accident,
disability, or other employee benefit plans in which the Grantee was
participating immediately prior to the Change in Control; the failure by the
Company to continue to provide the Grantee any material fringe benefit or
perquisite enjoyed by the Grantee immediately prior to the Change in Control; or
the failure by the Company to provide the Grantee with the number of paid
vacation days to which the Grantee is entitled in accordance with the Company’s
normal vacation policy in effect immediately prior to the Change in Control.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Grantee has also executed this
Agreement, as of the Date of Grant.

 

WINDSTREAM CORPORATION By:  

 

Name:   Jeffery R. Gardner Title:   President and CEO

The undersigned hereby acknowledges that a copy of the Plan, Plan Summary and
Prospectus, and the Company’s most recent Annual Report and Proxy Statement (the
“Prospectus Information”) are available for viewing on the Company’s intranet
site at windstream.com. The Grantee hereby consents to receiving this Prospectus
Information electronically, or, in the alternative, agrees to contact Susan
Carson at (501) 748-6462 to request a paper copy of the Prospectus Information
at no charge. The Grantee represents that he or she is familiar with the terms
and provisions of the Prospectus Information and hereby accepts the award of
Restricted Shares on the terms and conditions set forth herein and in the Plan.

 

 

Grantee

 

Date:

 

 

 

 

8